Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, and 15-20 of U.S. Patent No. 10,742,992. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations set forth in claims 1-20 of the present application are encompassed by the scope of the limitations of claims 1-3, 8, and 15-20 of U.S. Patent No. 10,742,992.
Claim 1 is obvious in view of claim 15 of U.S. Patent No. 10,742,992.
Claim 2 is obvious in view of claim 15 of U.S. Patent No. 10,742,992.
Claim 3 is obvious in view of claim 15 of U.S. Patent No. 10,742,992.
Claim 4 is obvious in view of claim 16 of U.S. Patent No. 10,742,992.
Claim 5 is obvious in view of claim 17 of U.S. Patent No. 10,742,992.
Claim 6 is obvious in view of claim 18 of U.S. Patent No. 10,742,992.
Claim 7 is obvious in view of claim 19 of U.S. Patent No. 10,742,992.
Claim 8 is obvious in view of claim 20 of U.S. Patent No. 10,742,992.
Claim 9 is obvious in view of claim 1 of U.S. Patent No. 10,742,992.
Claim 10 is obvious in view of claim 3 of U.S. Patent No. 10,742,992.
Claim 11 is obvious in view of claim 8 of U.S. Patent No. 10,742,992.
Claim 12 is obvious in view of claim 3 of U.S. Patent No. 10,742,992.
Claim 13 is obvious in view of claim 1 of U.S. Patent No. 10,742,992.
Claim 14 is obvious in view of claim 3 of U.S. Patent No. 10,742,992.
Claim 15 is obvious in view of claim 2 of U.S. Patent No. 10,742,992.
Claim 16 is obvious in view of claim 1 of U.S. Patent No. 10,742,992.
Claim 17 is obvious in view of claim 3 of U.S. Patent No. 10,742,992.
Claim 18 is obvious in view of claim 2 of U.S. Patent No. 10,742,992.
Claim 19 is obvious in view of claim 8 of U.S. Patent No. 10,742,992.
Claim 20 is obvious in view of claim 3 of U.S. Patent No. 10,742,992.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482